Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn B. Morreale on Jan. 20, 2021.
The application has been amended as follows.
Claim 10 has been replaced with the following:

Claim 10.	An associative acrylic (co)polymer synthesized by the method of claim 1.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over references including US Patent No. 4,359,564 to Merritt. Merritt describes a method of making an acrylic copolymer (see example 4(c) at col. 7, l. 40 to col. 8, l. 6 and the supporting disclosure of example 2(b) at col. 6, l. 49 to col. 7, l. 3) comprising polymerizing a mixture comprising an oligomer according to presently recited formula (I) (see o-AA in example 4(c) and the chemical formula at col. 1, ll. 47-50). The oligomer has an average number of additions of acrylic acid n̄ of 2.0 (see col. 7, ll. 2-3). Merritt does not disclose the weight percentage content of acrylic acid, dimer, or trimer in the oligomer. The examiner has calculated that the oligomer necessarily contains at most 25.92 wt% acrylic acid (otherwise, it would not be possible for the n̄ to be as high as 2.0). The examiner is unaware of any evidence or technical reasoning that would establish that Merritt’s oligomer inherently contains a dimer and trimer content greater than 20 wt%.
The examiner is unaware of any prior art that describes or suggests the claimed methods or polymers. Claims 10-11 have been rejoined. Claims 1 and 4-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764